DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C, drawn to figures 14-22, in the reply filed on October 15, 2021 is acknowledged. Claims 1-29 are pending in the instant application.
Claim Objections
Claims 1-13 are objected to because of the following informalities:  Claim 1 recites “an pivot angle range” which should be amended to “a[[n]] pivot angle range”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fessler et al. (US 2018/0250034), hereinafter “Fessler”.
Regarding claim 1, Fessler discloses a bone fixation system (FIGS. 22-26), comprising: a first bone anchor (1010) including a first shaft (1012) and a first head (1020), the first shaft including a first longitudinal axis (up/down axis along 1012, FIGS. 22-24), the first head being enlarged and including a first end (leftmost end of 1026, FIGS. 22-24), a second end (at 1026, FIG. 23), and a radially enclosed passageway (1026) extending between the first end and the second end, the passageway having an interior surface including a seat (interior surface of 1026), the passageway defining a passageway axis 
Regarding claim 3, Fessler discloses the bone fixation system of claim 1, wherein the second end of the first head extends at an oblique angle from the first shaft (FIGS. 22-24).  
Regarding claim 4, Fessler discloses the bone fixation system of claim 1, wherein the set screw comprises threads (1054) engageable with the interior surface of the passageway of the first bone anchor (¶110).  
Regarding claim 5, Fessler discloses the bone fixation system of claim 1, wherein the set screw is configured to frictionally prevent pivoting of the second head of the second bone anchor during use (¶110).  
Regarding claim 6, Fessler discloses the bone fixation system of claim 1, wherein the first bone anchor and the second bone anchor are cannulated (¶121-122).  
Regarding claim 7, Fessler discloses the bone fixation system of claim 1, wherein the second head of the second bone anchor includes a bulbous portion (1036).  
Regarding claim 8, Fessler discloses the bone fixation system of claim 7, wherein the seat is shaped to mate with the bulbous portion of the second head to allow the second bone anchor to pivot through a range of motion along several different axes relative to the passageway axis (¶111).  

Regarding claim 11, Fessler discloses the bone fixation system of claim 1, wherein the first shaft includes a first cross-sectional width and the first head includes a second cross-sectional width, the second cross-sectional width being greater than the first cross-sectional width (FIGS. 22-24).  
Regarding claim 12, Fessler discloses the bone fixation system of claim 1, wherein the first longitudinal axis of the first shaft intersects the interior surface of the passageway on a first side (first end) of the passageway and does not intersect the interior surface of the passageway on an opposing second side (second end) of the passageway (depends on orientation of hinge).  
Claim(s) 1-2, 10, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strnad et al. (US 2016/0128732), hereinafter “Strnad”.
Regarding claim 1, Fessler discloses a bone fixation system (FIGS. 1-3), comprising: a first bone anchor (200) including a first shaft (210) and a first head (60), the first shaft including a first longitudinal axis (axis along 210, FIG. 2), the first head being enlarged and including a first end (upper end), a second end (lower end), and a radially enclosed passageway (50) extending between the first end and the second end, the passageway having an interior surface including a seat (70), the passageway defining a passageway axis that is obliquely angled with respect to the first longitudinal axis of the shaft (FIGS. 2), the passageway including a first end and a second end (ends of 50); a second bone anchor (20) including a second head (40) and including a second shaft (30) extending along a second longitudinal axis (axis along 30), a portion of the second shaft configured to anchor into bone (at threads), the second head of the second shaft sized to engage the seat of the first bone anchor in a manner allowing the second shaft to pivot relative to the passageway axis defined by the passageway through an pivot angle range (¶44); and a set screw (80 with 100) securable in the passageway of the first bone anchor (FIG. 3), the set 
Regarding claim 2, Fessler discloses the bone fixation system of claim 1, wherein the first end of the first head comprises a first opening to the passageway, the first opening having a first width (width at 50), and the seat defining a second opening having a second width smaller than the first width (curved inner surface 70). 
Regarding claim 10, Fessler discloses the bone fixation system of claim 1, wherein the bottom surface of the set screw includes a concave portion (85) configured to receive and engage the second head of the second bone anchor.
Regarding claim 13, Fessler discloses the bone fixation system of claim 1, wherein the shaft of the first bone anchor includes a tool engagement opening (215), the tool engagement opening being accessible through the interior surface of the passageway on only one side of the passageway.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 14-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strnad et al. (US 2016/0128732), hereinafter “Strnad”, in view of Fessler.
Regarding claim 14, Strnad discloses a bone fixation system (FIGS. 1-3), comprising: a first bone anchor (200) including a first shaft (210) having a first longitudinal axis, the first shaft having an anchor end (at threads) and a proximal end; and a first head (60) integrally disposed at the proximal end of the first shaft and having a passageway formed therethrough, the passageway having a first opening (upper opening), a second opening (lower opening), and an interior surface (interior of 50), the interior surface comprising a seat (70), the passageway defining a passageway axis through the first opening and the second opening, the passageway axis being obliquely angled relative to the first longitudinal axis (FIGS. 2); a second bone anchor (20) including a second shaft (30) having a second longitudinal axis, the second shaft having an anchor end (at threads) and a proximal end; and a second head (40) disposed at the proximal end of the second shaft, the second head being a bulbous head sized for disposal in the passageway and having a curved surface portion in cross-section (FIGS. 4), the second head being pivotable about the curved surface portion when disposed in the passageway (¶44); a set screw (80 with 100) axially introducible into the first opening of the passageway to secure the second head of the second bone anchor in the passageway between the seat and the set screw and to lock the second bone anchor in a fixed, non-pivotable position (¶55).  
However, Strnad is silent regarding the first shaft having a first cannulation extending therethrough. Fessler teaches a similar mechanism as set forth above, including a cannulation through the first shaft “to enable insertion over a guide wire, k-wire, pin, or the like to assist with insertion into the patient” (Fessler ¶121). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to include a cannulation in the first shaft, for the purpose of guiding 
Regarding claim 15, Strnad as modified by Fessler teaches the bone fixation system of claim 14, and Strnad further teaches wherein a portion of the passageway is fully radially enclosed (50).  
Regarding claim 16, Strnad as modified by Fessler teaches the bone fixation system of claim 14, and Strnad further teaches wherein the first longitudinal axis of the first shaft intersects both the interior surface of the passageway and the first opening of the passageway (FIGS. 2).  
Regarding claim 17, Strnad as modified by Fessler teaches the bone fixation system of claim 14, and Strnad further teaches wherein the first head comprises a first end and a second end, the first opening of the passageway is at the first end and the second opening of the 28Attorney Docket No.: 48017.446US02 passageway is at the second end, the second end of the head extending obliquely away from the first shaft (FIG. 2B).  
Regarding claim 18, Strnad as modified by Fessler teaches the bone fixation system of claim 14, and Fessler further teaches the second shaft having a second cannulation extending therethrough (¶121). 
Regarding claim 19, Strnad as modified by Fessler teaches the bone fixation system of claim 14, and Strnad further teaches wherein the second head is configured to abut against the seat when the second bone anchor extends from the passageway (FIG. 2B).  
Regarding claim 20, Strnad as modified by Fessler teaches the bone fixation system of claim 14, and Strnad further teaches wherein the set screw is configured to abut against the second head to secure the second bone anchor in a fixed, non-pivotable position when locked in the passageway (¶55).  
Regarding claim 21, Strnad as modified by Fessler teaches the bone fixation system of claim 14, and Strnad further teaches wherein the set screw comprises a bottom surface having a concave surface (85) configured to receive the second head of the second bone anchor.  

Regarding claim 23, Strnad discloses a bone fixation system (FIGS. 1-3), comprising: a first bone anchor (200) including a first shaft (210) having a first longitudinal axis, the first shaft having an anchor end (at threads) and a proximal end; and a first head (60) integrally disposed at the proximal end of the first shaft and having a passageway formed therethrough, the passageway having a first opening (upper opening), a second opening (lower opening), and an interior surface, the first longitudinal axis extending through the interior surface and through the first opening (FIG. 2B), the interior surface comprising a seat (70), the passageway defining a passageway axis (axis through 50) through the first opening and the 29Attorney Docket No.: 48017.446US02second opening, the passageway axis being obliquely angled relative to the first longitudinal axis (FIG. 2B); a second bone anchor (20) including a second shaft (30) having a second longitudinal axis, the second shaft having an anchor end (at threads) and a proximal end; and a second head (40) disposed at the proximal end of the second shaft, the second bone anchor being pivotable when the second head is in the passageway (¶44); a set screw (80 with 100) axially introducible into the first opening of the passageway to secure the second head of the second bone anchor in the passageway between the seat and the set screw (¶55).  
However, Strnad is silent regarding the first shaft having a first cannulation extending therethrough. Fessler teaches a similar mechanism as set forth above, including a cannulation through the first shaft “to enable insertion over a guide wire, k-wire, pin, or the like to assist with insertion into the patient” (Fessler ¶121). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to include a cannulation in the first shaft, for the purpose of guiding the anchor to the desired location. In this case, the cannulation shaft would subsequently intersect the interior surface of the passageway.

Regarding claim 24, Strnad as modified by Fessler teaches the bone fixation system of claim 23, and Strnad further teaches wherein a portion of the passageway is fully radially enclosed (FIGS. 6).  
Regarding claim 25, Strnad as modified by Fessler teaches the bone fixation system of claim 23, and Strnad further teaches wherein the first opening of the head is at a first end and the second opening of the passageway is at a second end, the second end extending obliquely away from the first shaft (FIG. 2B).  
Regarding claim 26, Strnad as modified by Fessler teaches the bone fixation system of claim 23, and Strnad further teaches wherein the second head is configured to abut against the seat when the second bone anchor extends from the passageway (FIG. 2B).  
Regarding claim 27, Strnad as modified by Fessler teaches the bone fixation system of claim 23, and Strnad further teaches wherein the set screw is configured to abut against the second head to secure the second bone anchor in a fixed, non-pivotable position when locked in the passageway (¶55).  
Regarding claim 28, Strnad as modified by Fessler teaches the bone fixation system of claim 23, and Strnad further teaches wherein the set screw comprises a bottom surface having a concave surface (85) configured to receive the second head of the second bone anchor.  
Regarding claim 29, Strnad as modified by Fessler teaches the bone fixation system of claim 23, and Strnad further teaches wherein the set screw is configured to contact and retain the second head of the second bone anchor against the seat (¶55).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775